Citation Nr: 0711940	
Decision Date: 04/24/07    Archive Date: 05/01/07	

DOCKET NO.  03-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for the residuals of 
frostbite of the feet. 

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

This case was previously before the Board in November 2005, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

In a rating decision of March 2006, the RO granted service 
connection (and a noncompensable evaluation) for degenerative 
disc disease of the lumbar spine.  Accordingly, that issue, 
which was formerly on appeal, is no longer before the Board.

Based on a review of this case, it is unclear whether the 
veteran wishes to pursue the issues of service connection for 
tinnitus and hammertoes, as well as an increased evaluation 
for service-connected degenerative disc disease of the lumbar 
spine.  Inasmuch as those issues have not been developed or 
certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss clearly preexisted 
his entry upon active military service.

2.  The veteran's preexisting hearing loss underwent no 
clinically-identifiable permanent increase in severity during 
his period of active military service. 

3.  Chronic residuals of frostbite of the feet are not shown 
to have been present in service, or at any time thereafter.

4.  A chronic right knee disability is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it the result of any incident or incidents of the 
veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting bilateral hearing loss was not 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  Chronic residuals of frostbite of the feet were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  A chronic right knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an October 2003 
hearing; VA and private medical records; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
bilateral hearing loss, as well as for the residuals of 
frostbite of the feet, and a right knee disability.  In 
pertinent part, it is argued that the veteran's preexisting 
hearing loss underwent an increase in severity during his 
period of active military service.  The veteran additionally 
argues that he currently suffers from residuals of frostbite 
of the feet and a right knee disability which had their 
origin during his period of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Pursuant to applicable law and regulation, a veteran is 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto, 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).


A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. §§ 1153, 1154 (West 2002); 
38 C.F.R. § 3.306 (2006).

In the present case, at the time of a service entrance 
examination in December 1982, an audiometric evaluation 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT EAR
0
0
40
25
45
40
LEFT EAR
10
0
15
40
35
30

As of the time of a service separation examination in 
September 1992, an audiometric evaluation revealed pure tone 
air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
RIGHT EAR
5
10
25
45
40
45
LEFT EAR
5
5
25
50
40
45

At the time of a VA fee-basis audiometric examination in 
November 2002, the veteran gave a history of hearing problems 
beginning in 1985.  According to the veteran, while in 
service from 1983 to 1992, he had been exposed to loud tank 
noise, as well as gunfire, and explosions.  

Audiometric examination revealed pure tone air conduction 
thresholds, in decibels, as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT 
EAR
15
15
50
50
50
LEFT EAR
15
15
35
45
45

Speech recognition scores utilizing the Maryland CNC word 
lists were 88 percent for both the right and left ears.  The 
pertinent diagnosis noted was bilateral hearing loss. 

As of the time of a recent VA audiometric examination in 
January 2006, it was noted that the veteran's claims folder 
was available, and had been reviewed.  Specific attention was 
directed to audiometric examinations conducted in December 
1982, April 25 and 27, 1983, April 1992, and May 2003.

Current audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:

HERTZ
250
500
1000
2000
3000
4000
6000
8000
RIGHT 
EAR
10
15
15
35
45
50
40
15
LEFT 
EAR
15
15
10
25
50
45
45
15

Speech recognition ability was 94 percent in the veteran's 
right ear, and 96 percent in the left ear.  

According to the examiner, audiometric results were 
consistent with a mild sensorineural hearing loss in each 
ear.  Moreover, in the examiner's opinion, a review of all 
test results during the period from 1982 to 2003 was 
consistent with a stable high frequency hearing loss.  This 
is to say that, in the examiner's opinion, there was no 
progression of the veteran's hearing loss from the time of 
his enlistment to the time of discharge.  Under the 
circumstances, the veteran's preexisting hearing loss had not 
been aggravated and/or increased in severity by his active 
military service.  

As is clear from the above, at the time of the veteran's 
service entrance examination in December 1982, there was 
definitive evidence of preexisting hearing loss.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Moreover, based on a 
review of the entire evidence of record, it is clear that the 
veteran's preexisting hearing loss underwent no 
clinically-identifiable increase in severity during his 
period of active military service.  Accordingly, service 
connection for bilateral defective hearing must be denied.  

Turning to the issue of service connection for the residuals 
of frostbite of the feet, the Board notes that, at no time 
during the veteran's period of active military service was he 
described as having suffered from frostbite of either foot.  
While in May 1983, during the veteran's active service, he 
received treatment for what was described as athlete's foot 
versus calluses, that episode was acute and transitory in 
nature, and resolved without residual disability.  In fact, 
the remainder of the veteran's service medical records are 
entirely negative for evidence of foot pathology of any kind.  
While at the time of a service separation examination in 
September 1992, the veteran complained of pain in the middle 
toe of his right foot, an examination of his lower 
extremities conducted at that time was entirely within normal 
limits, and no pertinent diagnosis was noted.

The earliest clinical indication of the presence of chronic 
foot pathology is revealed by a VA medical examination 
conducted in January 2006, almost 14 years following the 
veteran's discharge from service, at which time there was 
noted the presence of painful calluses.  Significantly, that 
examination involved a full review of the veteran's claims 
folder.  Moreover, vascular evaluations of the veteran's feet 
conducted as part of that examination showed pedal hair 
growth, and no evidence of edema.  Dermatological evaluation 
was negative for the presence of open lesions or macerated 
web spaces, and showed only problems with hyperkeratosis.  
Neurological evaluation was significant for the presence of 
intact proprioception, with intact light touch, and 
Achilles/patellar deep tendon reflexes of 2/4.

Following the examination, the examiner commented that he was 
"unable to make a nexus of 50 percent or greater" concerning 
the veteran's current disability and active military service 
without resorting to "mere conjecture."  Further noted was 
that available medical records gave no indication that the 
veteran had been treated for frostbite and subsequent callous 
formation.  According to the veteran, his cold exposure had 
occurred during the years 1984 and 1985.  However, a review 
of available medical records showed that, in May 1983, the 
veteran had experienced localized calluses and tenderness to 
palpation, and received a diagnosis of "athlete's foot versus 
calluses."  Based upon this information, it was the opinion 
of the examiner that the veteran's calluses had predated his 
cold exposure.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's painful calluses, first 
persuasively documented many years following service 
discharge, with any incident or incidents of his period of 
active military service.  Nor is there evidence that, at any 
time during the veteran's period of active service, he 
suffered from frostbite of the feet.  Accordingly, his claim 
for service connection for residuals of that exposure must be 
denied. 

Finally, turning to the issue of service connection for a 
chronic right knee disability, the Board notes that service 
medical records fail to document the presence of any such 
pathology.  While on a number of occasions in 1988 and 1989, 
it was noted that the veteran had been fitted with neoprene 
braces for both knees, there is no indication that such 
treatment was rendered for a chronic right knee disability.  
In point of fact (and as previously noted), as of the time of 
a service separation examination in September 1992, the 
veteran's lower extremities were within normal limits, and no 
pertinent diagnosis was noted.

The earliest clinical indication of the presence of arguably 
chronic right knee pathology is revealed by private medical 
records dated in 1999 and 2000, 8 to 9 years following the 
veteran's discharge from service, at which time he received 
treatment for what was described as a sprain/contusion to his 
right knee.  Significantly, during the course of private 
outpatient treatment in mid-March 2000, it was noted by the 
examiner that the veteran was most likely suffering from 
synovitis of his right knee "secondary to strain at work."

The Board observes that, following a recent VA medical 
examination in January 2006 (which examination involved a 
full review of the veteran's claims folder), it was the 
opinion of the examiner that the veteran suffered from 
chondromalacia patella of his right knee.  Further noted was 
that, following a physical examination of the veteran, the 
examiner was of the opinion that there was "no supportive 
evidence" which would lead him to connect the veteran's 
current right knee disability to military service.  While the 
veteran had, in fact, received some treatment for right knee 
pain in 1988 (while in service), there was no evidence of any 
persistent or permanent condition resulting from the 
veteran's military service knee injury which would have led 
to the veteran's current knee pathology.

The Board has taken into consideration the veteran's 
contentions regarding the origin of his current right knee 
disability.  However, based upon a full review of the 
pertinent evidence of record, there exists no evidence that 
the veteran's current right knee pathology is in any way the 
result of an incident or incidents of his period of active 
military service.  Accordingly, service connection for a 
chronic right knee disability must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. 
App. at 121.  

In the present case, in correspondence of May 2001 and 
December 2005, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports, and the 
transcript of a hearing before the undersigned Acting 
Veterans Law Judge in October 2003.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for the residuals of frostbite of the feet 
is denied.

Service connection for a chronic right knee disability is 
denied.  



	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


